                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 1 of 18



                 Subject: Fwd: Certificate Expiry radars - URGENT
                   From: Deidre <deidre@apple.com>
            Received(Date): Thu, 24 Apr 2014 00:40:31 +0000
                      To: "Artie Nathan" <anathan@apple.com>,"Rainer Tenhunen"
                            <rainer@apple.com>,"Erik (AppleCare) Brown"
                            <brown.erik@apple.com>,"Daniels Staff" <daniel-
                            staff@group.apple.com>,"Mike Ruiz" <mruiz@apple.com>, "Bill Maxwell"
                            <wmaxwell@apple.com>
                    Date: Thu, 24 Apr 2014 00:40:31 +0000

           I may have missed Liz for the day (I know it is late her time). So sending this to the rest of the
           group in case you guys are still around. Thanks!

           Begin forwarded message:

           From: Deidre Caldbeck <deidre@apple.com>

           Date: April 23, 2014 at 5:26:21 PM PDT

           To: Liz Titus <etitus@apple.com>

           Subject: Re: Certificate Expiry radars - URGENT

           Oh, and after you make these edits, can you send me a clean PDF that I can send to Joz?

           I appreciated the PDF with the changes for me though :)

           Thanks again!

           Deidre

           On Apr 23, 2014, at 5:09 PM, Deidre Caldbeck <deidre@apple.com> wrote:

            Thanks for the quick turnaround. Just a few more tweaks.

            • In the last sentence of the opening paragraph, it should say “Updating both devices to the
            latest software will resolve this issue.”
            • You are right, it is “FaceTime for Mac”, so let’s change it to “If you’re using these versions of
            OS X or FaceTime for Mac, this issue doesn’t affect you."
            • The last bullet under the OS X list to say “FaceTime for Mac version 1.0.5 or later for Mac
            OS X v10.6”
            • Let’s change to "FaceTime for Mac" in the 2nd to last paragraph as well.

            Thanks!
            Deidre




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                              APL-GRACE_00003930
                   Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 2 of 18




            On Apr 23, 2014, at 4:59 PM, Liz Titus <etitus@apple.com> wrote:

            Here’s the
            latest: https://iknow.corp.apple.com/kb/index?page=kb&id=S:146010078af955701457e082505004333

            <Unable to make or receive FaceTime calls after April 16, 2014.pdf>

            Let me know if I need to make any changes. I made a few edits for style. Quick question, did
            how we refer to Mac vs. iOS apps change? I’ve been seeing FaceTime Mac app or FaceTime
            iOS app more frequently. Right now, ASG has FaceTime for iOS or FaceTime for Mac.

            -Liz

            On Apr 23, 2014, at 6:08 PM, Deidre Caldbeck <deidre@apple.com> wrote:

            Sorry… I meant to say, if you can send me an updated PDF I will send to Joz for final approval.
            Thanks!
            On Apr 23, 2014, at 3:28 PM, Deidre Caldbeck <deidre@apple.com> wrote:
             (+ Bill Maxwell, who can help with the appropriate links to OS X kb articles)

             We want to make additional changes to help users understand whether or not they are
             impacted, and to be very clear about which versions you should update to for the fix. See
             updated language below. Thanks for your help with these iterations. I’ll send the updated
             draft to Joz for final approval. Thanks!

             Unable make or receive FaceTime calls after April 16th 2014

             Symptoms

             If you started to have issues making or receiving FaceTime calls after April 16th, 2014, your
             device or your friend's device may have encountered a bug resulting from a device certificate
             that expired on that date. Updating both devices to the latest software will resolve this issue.

             This does not effect iOS 7 users who are on version 7.0.4 or later, or iOS 6 users who are on
             version 6.1.6.

             This does not effect OS X users who are on version 10.9.2 or later, 10.8 and 10.7 with the
             latest security updates, or the FaceTime app version 1.0.5 or later for OS X 10.6.

             Resolution

             Update both devices (your device and your friend's device) to the latest version of iOS, OS X,
             or the FaceTime Mac app. FaceTime calls will still fail if the iOS device or Mac that you're
             trying to connect to isn't up to date.

             iOS automatically presents the most recent compatible update for your device. If you're using




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                             APL-GRACE_00003931
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 3 of 18



             an iOS 7 compatible device and you're still on an earlier version of iOS, you should update to
             iOS 7.1 or later. If you’re using a device that is not iOS 7 compatible, you should update to
             iOS 6.1.6.

             If you’re running OS X 10.9, update to OS X 10.9.2 or later. If you’re running OS X 10.7 or
             10.8, install the latest security updates or update to OS X 10.9. If you’re running OS X 10.6,
             you should get the latest version of the FaceTime Mac app in the app store.

             Learn what to do if you still can't make or receive FaceTime calls and you've made sure both
             devices are up to date.

             On Apr 23, 2014, at 2:32 PM, Deidre <deidre@apple.com> wrote:

             Perfect thanks! Reviewing with Joz now.

             On Apr 23, 2014, at 2:30 PM, Liz Titus <etitus@apple.com> wrote:

             Thanks for clearing that up. Here’s the
             latest: https://iknow.corp.apple.com/kb/index?page=kb&id=S:146010078af955701457e082505004527

             <Unable make or receive FaceTime calls after April 16th 2014.pdf>

             On Apr 23, 2014, at 4:26 PM, Deidre Caldbeck <deidre@apple.com> wrote:
             On Apr 23, 2014, at 2:25 PM, Liz Titus <etitus@apple.com> wrote:

             For TS3367, here’s the linked text: If you started to have issues making or receiving
             FaceTime calls after April 16th, 2014, …
             Let me know if that needs to be different.

             For TS5419, could I get some more information? I think I’m missing something.
             It has this in the second paragraph: iOS 7.1.1 and iOS 6.1.6 fix a bug related to an expired
             device certificate contained in previous versions of iOS.

             7.1.1 doesn’t fix the bug. 7.1 fixes the bug.

             Do I need to add the fix a bug term somewhere else as well?

             Thanks,
             Liz

             On Apr 23, 2014, at 4:21 PM, Deidre Caldbeck <deidre@apple.com> wrote:

             Also, for the TS3367, where exactly is the link? Just tell me the words that have the
             hyperlink so I can point that out to him. Thanks

             On Apr 23, 2014, at 2:13 PM, Deidre Caldbeck <deidre@apple.com> wrote:
             As I mentioned, we want to be explicit about which versions have the fix. So let’s say




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00003932
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 4 of 18



              "iOS 7.1 and 6.1.6 fix a bug…”

              On Apr 23, 2014, at 1:39 PM, Rainer Tenhunen <rainer@apple.com> wrote:

              Here's the latest draft:
              <TS5419-Unable to make FT calls after 2014-04-16 v3.pdf>

              Changes from your suggestion:
              - 6.1.6 instead of 6.1.5
              - iPhone 3GS and iPod touch (4th gen) instead of iPhone 3G
              - 7.1.1 for iPhone 4 and later, iPad 2 and later, and iPod touch (5th generation) instead of
              just iPhone 4

              ..
              Rainer

              On 23 Apr 2014, at 13:00, Deidre Caldbeck <deidre@apple.com> wrote:

              Rainer - do you have another draft PDF I can send to Joz to approve? Thanks!

              On Apr 23, 2014, at 12:00 PM, Deidre Caldbeck <deidre@apple.com> wrote:
              Ok. So then let’s just say 6.1.6 for that part. And if that’s a more recent update, we need
              to change it in the “e.g…..” part in Resolution.

               Joz wanted to be explicit about which versions have the fix.

               On Apr 23, 2014, at 11:58 AM, Artie Nathan <anathan@apple.com> wrote:

               Not all versions of 6.1 have this fix. 6.1.6 does, but not all of the flavors of 6.1 do.

               -Artie

               On Apr 23, 2014, at 11:57 AM, Deidre Caldbeck <deidre@apple.com> wrote:

               Let’s try this for TS5419. Can you make these adjustments and send me a PDF version
               for Joz to review and approve? Also, for the TS3367, where exactly is the link? Just tell
               me the words that have the hyperlink so I can point that out to him. Thanks.

               Symptoms

               If you started to have issues making or receiving FaceTime calls after April 16th, 2014,
               your device or your friend’s device may have an expired device certificate. Updating
               both devices will resolve this issue.

               iOS 7.1 and iOS 6.1 fix a bug related to an expired device certificate contained in
               previous versions of iOS. The latest versions of OS X and the FaceTime Mac app fix the
               bug related to an expired device certificate.




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                APL-GRACE_00003933
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 5 of 18




               Resolution

               Update both devices (your device and your friend's device) to the latest version of iOS,
               OS X, or FaceTime Mac app.

               Although you may be using the latest version of iOS, OS X or the FaceTime Mac app,
               FaceTime calls will still fail if the iOS device or Mac that you're trying to connect to isn't
               up to date. Both need to have the latest version of iOS, OS X, or the FaceTime Mac app.

               iOS automatically presents the most recent update for your compatible device (e.g., iOS
               6.1.5 for iPhone 3G, iOS 7.1.1 for iPhone 4 and later). If you're using an iOS 7
               compatible device and you're still on an earlier version of iOS, you will need to update to
               iOS 7.

               Learn what to do if you still can't make or receive FaceTime calls and you've made sure
               both devices are up to date.

               On Apr 23, 2014, at 11:39 AM, Rainer Tenhunen <rainer@apple.com> wrote:
               Hi Deidre,

                Latest draft of TS5419:
                <TS5419-Unable to make FT calls after 2014-04-16, v3.pdf>
                Quick summary of changes:

                • Let’s be clear about why the call may fail even though your device is already updated.
                 So let’s say “Although you may be running the latest version of iOS (or OS X?),
                FaceTime calls will still fail if the device you are trying to connect to is not up to date.
                 Both devices need to have the latest version of iOS (or OS X)”.

                Added

                • Let’s add something like “iOS 6.1 and iOS 7.1 (and the OS X version?) fix a bug
                related to an expired device certificate contained in previous versions of iOS (and OS
                X?).”

                Added: "iOS 7.1.1 and 6.1.5, and the latest versions of OS X and FaceTime fix a bug
                related to an expired device certificate contained in previous versions of iOS and OS X"

                • We need to help users understand that if they have an iOS 7-compatible device and
                they are still on iOS 6, they will have to upgrade all the way to 7.1 in order to get this
                fix. In other words, they can’t upgrade to 6.1 if they have an iPhone 4. Let’s add “iOS
                automatically presents the most recent update for your compatible device (e.g., iOS 6.1
                for iPhone 3G, iOS 7.1.1 for iPhone 4 and later)."

                Added: "If you're using an iOS 7 compatible device and you're still on an earlier version
                of iOS, you need to update to iOS 7", I want to avoid calling out devices because we




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                              APL-GRACE_00003934
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 6 of 18



                also would need to call out iPads and iPod touch.

                Latest draft of TS3367:
                <TS3367-Troubleshooting FT, v2.pdf>
                Only change is the link.

                Note: the articles do link to each other even though there is no link highlighting in the
                PDF

                ..
                Rainer

                On 23 Apr 2014, at 10:29, Deidre Caldbeck <deidre@apple.com> wrote:

                Hi all,

                We just got some feedback from Joz, based on what he’s hearing from execs.

                • We need to make changes to TS5419, but we should definitely publish a new
                (separate) article.
                • We also need to make the update to TS3367 and then link to TS5419.
                • We need to call out that this was a “bug”.
                • We need to be even more explicit about the fact that you need to update both devices.
                • We need to address the OS X impact somehow. Users on older versions of OS X
                trying to make FaceTime calls to updated iOS devices (or vice versa) will still have
                issues. These articles are iOS only. How do we address the OS X impact?

                Suggested changes to TS5419:

                • Let’s be clear about why the call may fail even though your device is already updated.
                 So let’s say “Although you may be running the latest version of iOS (or OS X?),
                FaceTime calls will still fail if the device you are trying to connect to is not up to date.
                 Both devices need to have the latest version of iOS (or OS X)”.
                • Let’s add something like “iOS 6.1 and iOS 7.1 (and the OS X version?) fix a bug
                related to an expired device certificate contained in previous versions of iOS (and OS
                X?).”
                • We need to help users understand that if they have an iOS 7-compatible device and
                they are still on iOS 6, they will have to upgrade all the way to 7.1 in order to get this
                fix. In other words, they can’t upgrade to 6.1 if they have an iPhone 4. Let’s add “iOS
                automatically presents the most recent update for your compatible device (e.g., iOS 6.1
                for iPhone 3G, iOS 7.1.1 for iPhone 4 and later)."

                Only change to current draft of TS3367 is that we need to add a link to TS5419.

                Can you update the two articles and send me a draft to review? If easier to discuss, I’m
                available for a call anytime between now and 1pm.




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                              APL-GRACE_00003935
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 7 of 18



                Thanks,
                Deidre

                On Apr 22, 2014, at 8:29 AM, Deidre Caldbeck <deidre@apple.com> wrote:

                We’ve submitted for review and approval. Haven’t heard back yet. Will let you guys
                know as soon as we do.

                On Apr 22, 2014, at 8:27 AM, Erik Brown <brown.erik@apple.com> wrote:
                Hi Deidre,

                Any update from your side on documentation?

                Our case volume yesterday was ~3,000 cases WW. To put this into perspective, we
                normally see ~300 cases WW per day for FaceTime issues. Anything we can do to stop
                calls, or shorten the handle time on phone, would be a huge win for us.

                Thanks,
                · Erik

                On Apr 21, 2014, at 4:33 PM, Erik Brown <brown.erik@apple.com> wrote:

                OK - thanks.

                · Erik

                On Apr 21, 2014, at 4:33 PM, Deidre Caldbeck <deidre@apple.com> wrote:

                No update yet. Will let you know when we get feedback from marketing execs.

                On Apr 21, 2014, at 4:30 PM, Erik Brown <brown.erik@apple.com> wrote:
                Thanks Artie!

                 Deidre - do we have any update from your team? Rainer and I discussed, we want to
                 keep this a FaceTime only document.

                 · Erik

                 On Apr 21, 2014, at 2:46 PM, Artie Nathan <anathan@apple.com> wrote:

                 I’m all for a separate article as well at this point.

                 Articles look good to me.

                 -Artie

                 On Apr 21, 2014, at 1:33 PM, Rainer Tenhunen <rainer@apple.com> wrote:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                      APL-GRACE_00003936
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 8 of 18



                  We are proposing two options. Option 1 - we update TS3367, Option 2 - we create
                  a new article, TS5419

                 From call deflection perspective and getting the message out it's much more effective
                 to have a separate article; the existing article doesn't directly deliver the message in a
                 concise package like a specific article does. When we've put this behind us we can
                 then redirect the new article to the TS3367.

                 ..
                 Rainer

                 On 21 Apr 2014, at 13:12, Deidre Caldbeck <deidre@apple.com> wrote:
                 Artie, a little background…

                  We’ve recently heard from the exec team that they would like us to be more explicit
                  about the certificate expiry issue. We are proposing two options. Option 1 - we
                  update TS3367, Option 2 - we create a new article, TS5419.

                  This is for FaceTime only. Other certificate expiry issues are being handled
                  separately.

                  Let us know if you have any questions, or tweaks to either draft. Thanks!

                  Deidre

                  On Apr 21, 2014, at 1:08 PM, Rainer Tenhunen <rainer@apple.com> wrote:

                  + Artie

                  Who from engineering would usually review this? Artie?

                  Yup, For FaceTime it's usually him.

                  Artie, any comments on these?
                  TS5419:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508631de4a701457e0309ce007a9f

                  TS3367:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508631de4a701457e0309ce007aa8

                  ..
                  Rainer

                  On 21 Apr 2014, at 12:38, Deidre Caldbeck <deidre@apple.com> wrote:

                  Who from engineering would usually review this? Artie?




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                              APL-GRACE_00003937
                 Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 9 of 18



                  Probably good to get engineering input on both options (updated TS3367 and new
                  TS5419) before I send for review/approval. Note that we are leaning towards an
                  updated TS3367 but want to have both options ready.

                  Thanks,
                  Deidre

                  On Apr 21, 2014, at 12:31 PM, Deidre Caldbeck <deidre@apple.com> wrote:
                  You guys should check with the Apple TV product marketing folks (Jai Chulani
                  and team) on how to handle this. I’m not as familiar with their issue and the
                  associated resolution. But if possible, let’s have consistent language across the
                  articles.

                  Thanks guys. Will send the PDFs up the chain for review and get back to you.

                  On Apr 21, 2014, at 12:22 PM, Frank Sewald <fsewald@apple.com> wrote:

                  Thanks, Diedre.

                  We're getting a fair amount of traffic on the Apple TV (1st generation) impact,
                  especially now that several news sites have reported it.

                  First Generation Apple TVs Unable to Connect to iTunes - Mac Rumors
                  Users finding first-generation Apple TVs unable to connect to iTunes Store |
                  9to5Mac

                  Frank

                  On Apr 21, 2014, at 12:19 PM, Deidre <deidre@apple.com> wrote:

                  On Apr 21, 2014, at 12:13 PM, Rainer Tenhunen <rainer@apple.com> wrote:

                  Yes! That actually makes much more sense.

                  Any comments on expanding this article for AppleTV and iTunes Store?

                  Let me check and find out how we want to handle.

                  <TS5419-Unable to make FT calls after 2014-04-16.pdf>

                  Inquira draft:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508631de4a701457e0309ce007a9f

                  ..
                  Rainer

                  On 21 Apr 2014, at 11:58, Erik Brown <brown.erik@apple.com> wrote:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                            APL-GRACE_00003938
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 10 of 18




                  Rainer - should we just ingest what Liz wrote in TS3367?

                  • Update both devices (your device and your friend's device) to the latest version of
                  iOS.

                  If you started to have issues making or receiving FaceTime calls after April 16th,
                  2014, you or your friend may have an expired device certificate. Updating both
                  devices will resolve this issue.

                  · Erik

                  On Apr 21, 2014, at 11:54 AM, Rainer Tenhunen <rainer@apple.com> wrote:

                  Hi Deidre,

                  I just got pinged that this also affects AppleTV and iTunes Store who both are
                  seeing increased call volume—can we make TS5419 to include those symptoms as
                  well so we have one article™ to point affected customers to?

                  Changes per earlier comments:

                  - the date is wrong, it’s April 16th

                  Changed (I made it 17th only because the cert expired at 22:54:46)

                  - let’s not limit it to the “person you’re calling”. let’s say “person you’re
                  communicating with” or “your friend’s device” as we have now in TS3367. Let’s
                  be consistent either way.

                  Changed to "your friend’s device"

                  Inquira draft of TS5419:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508631de4a701457e0309ce007aa6

                  <TS3367-Unable to make FT calls after 2014-04-16.pdf>
                  (The PDF doesn't show it but we have link to HT4623 from first paragraph and to
                  TS3367 from the second.)

                  TS3367:

                  Let’s add the bullet under step #1 to read as:

                  Liz got here before me

                  TS3367 draft:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508631de4a701457e0309ce007aa8




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                          APL-GRACE_00003939
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 11 of 18




                  <TS3367-Troubleshooting FT after 2014-04-16.pdf>

                  ..
                  Rainer

                  On 21 Apr 2014, at 11:40, Deidre Caldbeck <deidre@apple.com> wrote:

                  I would like to have drafts of both articles (an updated TS3367 and this one) ready.

                  For this one:
                  - the date is wrong, it’s April 16th
                  - let’s not limit it to the “person you’re calling”. let’s say “person you’re
                  communicating with” or “your friend’s device” as we have now in TS3367. Let’s
                  be consistent either way.

                  For TS3367:
                  Let’s add the bullet under step #1 to read as:
                  "If you began experiencing issues with making or receiving FaceTime calls after
                  April 16th, 2014, it may be because you or the person you are communicating with
                  have an expired device certificate. Updating your device and the device of the
                  person you are communicating with will resolve this issue.”

                  Please send PDF drafts of both versions for us to recommend/review and I will get
                  back to you with next steps.

                  Thanks!
                  Deidre

                  On Apr 21, 2014, at 11:29 AM, Rainer Tenhunen <rainer@apple.com> wrote:

                  Hi Deidre,

                  Here's a quick draft for a public article. Let me know if we're ok to go live with
                  this or if any changes are needed.

                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508631de4a701457e0309ce007aab

                  Do we want/need to mention that this happened because a CA cert expired?

                  ..
                  Rainer

                  On 21 Apr 2014, at 10:59, Deidre Caldbeck <deidre@apple.com> wrote:

                  I’m happy to hear a proposal for a whole new document as well. This was just one
                  idea. Do you want to propose something I can review? Then we can let the higher




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                             APL-GRACE_00003940
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 12 of 18



                  ups decide if they want a whole new document or an update to an existing one.

                  One thing to note, we are planning to do a whole new document on this issue that
                  will be targeted to the developers that used this device certificate in their apps.
                   That is also being routed for review and approval right now. I suggested that we
                  just do an update for FaceTime because I don’t think it makes sense to get into the
                  details of this “expired certificate” for the consumer audience, especially when
                  there is a very easy fix. The developer issue is separate and we need to address it
                  separately, and with more detail on the problem and the resolution.

                  On Apr 21, 2014, at 10:55 AM, Erik Brown <brown.erik@apple.com> wrote:

                  Hi Deidre,

                  Do we really think adding this to a body of an existing document is the best
                  solution?

                  Can we create a whole new document for this issue and make it public instead? I
                  feel like this catch all FaceTime article is already noisy enough, having something
                  quick, clean, and succinct could really be the winner here.

                  Thanks,
                  · Erik

                  On Apr 21, 2014, at 10:37 AM, jkohlman@apple.com wrote:

                  I'm ok with that. Mike and Liz please update and reply back with draft for
                  approval.

                  Jeff

                  Sent from my iPhone 5S

                  On Apr 21, 2014, at 10:19 AM, Deidre Caldbeck <deidre@apple.com> wrote:

                  Hi all,

                  We’ve just heard from ET that we want to be more clear about the certificate
                  expiry and how it impacted FaceTime for users.

                  My suggestion is to update TS3367 by adding a bullet under #1 that says
                  something like “If you began experiencing issues with making or receiving
                  FaceTime calls after April 16th, 2014, it may be because you have an expired
                  device certificate. Updating both devices to the latest version of iOS will resolve
                  this issue.”

                  Let me know what you guys think.




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                          APL-GRACE_00003941
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 13 of 18




                  Thanks,
                  Deidre

                  On Apr 17, 2014, at 12:56 PM, jkohlman@apple.com wrote:

                  Thanks everybody.

                  Jeff

                  Sent from my iPhone 5S

                  On Apr 17, 2014, at 12:53 PM, Liz Titus <etitus@apple.com> wrote:

                  Thanks, Deidre. This is live now.

                  -Liz

                  On Apr 17, 2014, at 12:44 PM, Deidre Caldbeck <deidre@apple.com> wrote:

                  Great, thanks. Looks good. Feel free to publish.

                  On Apr 17, 2014, at 10:41 AM, Liz Titus <etitus@apple.com> wrote:

                  How about this: Update both devices (your device and your friend's device) to the
                  latest version of iOS.
                  Here’s the preview:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508827fad20145481453450049ba

                  Mike and I are both okay with using “Update to the latest version of iOS” across
                  the articles.

                  -Liz

                  On Apr 17, 2014, at 12:25 PM, Deidre Caldbeck <deidre@apple.com> wrote:

                  (only including the smaller group)

                  I still don’t love the way the change is worded. Was there an issue with “You
                  should also make sure that the other device sending or receiving the FaceTime call
                  is up to date"?

                  Also, just a general comment, in some articles we say “Update to the latest version
                  of iOS” and in others we say "Make sure that your iPhone, iPad, or iPod touch is
                  up to date”. Can we make that consistent?

                  On Apr 17, 2014, at 8:58 AM, Liz Titus <etitus@apple.com> wrote:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00003942
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 14 of 18




                  Here’s the latest draft. Deidre, it looks like your comments didn’t go through
                  below, but the article should be in your marketing queue now.

                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:14508827fad20145481453450049d0

                  -Liz

                  On Apr 17, 2014, at 9:45 AM, Deidre <deidre@apple.com> wrote:

                  Hi,

                  On Apr 17, 2014, at 7:11 AM, Artie Nathan <anathan@apple.com> wrote:

                  I’m guessing that KB article is this one:

                  http://support.apple.com/kb/TS5411

                  For iOS, it looks like we’ll be covered with updates to the article Jeff sent out.

                  Yes. I reviewed and gave Jeff a small edit last night. We should be able to get the
                  updated version out today.

                  Thanks,
                  Deidre

                  -Artie

                  On Apr 16, 2014, at 10:48 PM, Michael Jurewitz <jury@apple.com> wrote:

                  Yes, Bill Maxwell was working on a KB with Ronak Shah for FaceTime 1.0.4 on
                  SnowLeopard specifically.

                  -Jury

                  On Apr 16, 2014, at 10:40 PM, Thomas Jansen <tja@apple.com> wrote:

                  + Jury, as he coordinated all other efforts before.

                  Jury, did you already asked someone to get the KB article going?

                  Thanks,
                  --Thomas

                  On Apr 16, 2014, at 9:49 PM, Sam Summerlin <sam@apple.com> wrote:

                  FYI, the article I wrote and Daniel mentioned is separate. It's about the potential




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                              APL-GRACE_00003943
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 15 of 18



                  effect of the certificate expiration on MDM and SCEP enrollment. It’s a
                  precaution: QA tested the main MDM implementations last week and found no
                  problems, nor have we received any complaints yet, but we have the article on
                  hand just in case.

                  Sam Summerlin
                  AppleCare Enterprise

                  On Apr 16, 2014, at 11:33 PM, Jeffrey Kohlman <jkohlman@apple.com> wrote:

                  Here is the updated draft:
                  https://iknow.corp.apple.com/kb/index?page=kb&id=S:1450805191c14e0145480f18080053c6

                  Minor changes

                  <iOS: Troubleshooting FaceTime.pdf>

                  Mike and Liz, please publish to marketing for approval asap.

                  Jeff

                  On Apr 16, 2014, at 9:21 PM, Daniel C. Carr <dcc@apple.com> wrote:

                  It sounds like Sam already has a KB revision waiting in the wings for this. Adding
                  him to the thread.

                  I believe Jeff is in a class all day tomorrow, so I am also including Rainer, who is
                  his de facto backup.

                  Daniel

                  On Apr 16, 2014, at 9:15 PM, Artie Nathan <anathan@apple.com> wrote:

                  +Jeff/Dan. I talked to Jeff earlier this evening. We’re going to closely monitor
                  and AppleCare will look at if we want to augment existing documentation (eg
                  http://support.apple.com/kb/ts3367) or create a new article. We’ll make sure the
                  right folks are part of the review.

                  “You need to update your software” has been the first troubleshooting step for a
                  while now. However, discussions posts like this one
                  https://discussions.apple.com/message/25495729#25495729

                  have me thinking we should at least work on a urgent Bullet*News out to advisors
                  tomorrow morning. Jeff, can you help drive that?

                  Externally, it does look like in the last couple of hours complaints are finally
                  starting to make their way to twitter. Slightly higher than normal volume of




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00003944
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 16 of 18



                  tweets:

                  <Screen Shot 2014-04-16 at 9.05.25 PM.png>

                  Sentiment is also lower than normal:

                  <Screen Shot 2014-04-16 at 9.07.44 PM.png>

                  -Artie

                  On Apr 16, 2014, at 9:02 PM, Kurt Knight <kknight@apple.com> wrote:

                  Great.

                  Artie - please add Deidre to the review cycle for the KB article and we can focus
                  on that one.

                  Kurt

                  On Apr 16, 2014, at 8:58 PM, Patrick Gates <pgates@apple.com> wrote:

                  Adding Artie, who’s also working with Apple Care - I want to make sure we only
                  have one KB article. :) They’re going to let us know if they see an increase in
                  support contacts. The existing KB article on trouble shooting FaceTime begins
                  with making sure you’re on the latest SW, so that helps.

                  Thanks,

                  Patrick

                  On Apr 16, 2014, at 8:48 PM, Kurt Knight <kknight@apple.com> wrote:

                  + Deidre

                  On Apr 16, 2014, at 8:48 PM, David Biderman <dlbiderman@apple.com> wrote:

                  +andy +kurt +tim

                  The certificate expirations started at: Apr 16 22:54:46 2014 GMT , impacting users
                  that haven’t upgraded to the most recent releases which contain the certificate fix.

                  Recent tweets about busted calls are beginning to show up, which seems to
                  correspond with the information that Gokul provided about the dropoff in
                  FaceTime server activity today:
                  https://twitter.com/search?q=facetime%20not%20working&src=typd

                  I spoke with Kurt Knight just now and there is excellent Exec visibility into what’s




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                            APL-GRACE_00003945
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 17 of 18



                  going on. He’s been working with PR to prepare statements in case we need to
                  make one. He’s also following up with AppleCare in case we decide to post a
                  kbase article there. Kurt will let us know if there’s anything more we can do to
                  help.

                  -david

                  On Apr 16, 2014, at 8:02 PM, Gurtej Singh Chandok <gchandok@apple.com>
                  wrote:

                  +David

                  On Apr 16, 2014, at 6:33 PM, Gokul Thirumalai <gthirumalai@apple.com> wrote:

                  +Amol, Michelle

                  Thanks Derek,

                  On Apr 16, 2014, at 6:29 PM, Derek Jin <djin@apple.com> wrote:

                  <Screen Shot 2014-04-16 at 6.00.06 PM.png>

                  Hi

                  Here is the break down of percentages for iOS devices, starting from the bottom,
                  11D169 (iPads), 11D167 (iPhones, iPods), 11B651, 11B601, 11b554a, <— these
                  are all good
                  11b511, 11A*, 10B*, 10A* <—majority of these are all bad, except 10B400 on
                  N81.

                  On average, the good ones are a little above 80%, which means that > 65% call
                  will succeed, and < 35% call fail as of today.

                  When the data come in for after 04/15, we might be able to get more break down
                  based on the failure type.

                  We don’t have measures for OSX.

                  Thanks,
                  Derek

                  On Apr 16, 2014, at 6:03 PM, Gurtej Singh Chandok <gchandok@apple.com>
                  wrote:

                  Hi Gokul,

                  Here are the radars to ignore the certificate expiration date:




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00003946
                Case 5:17-cv-00551-LHK Document 285-58 Filed 10/18/18 Page 18 of 18




                  BrightonMaps10B400 (Only for N81): <rdar://problem/15237513>
                  [BrightonMaps] SKE_Node::evaluatePeerCert() must use
                  SecPolicyCreateiPhoneDeviceCertificate() [N81]
                  InnsbruckTaos11B550: <rdar://problem/15237461> [InnsbruckTaos]
                  SKE_Node::evaluatePeerCert() must use
                  SecPolicyCreateiPhoneDeviceCertificate()
                  Sochi11D94: <rdar://problem/15347810> [Sochi] SKE_Node::evaluatePeerCert()
                  must use SecPolicyCreateiPhoneDeviceCertificate()
                  Okemo12A135: <rdar://problem/15347841> [Okemo]
                  SKE_Node::evaluatePeerCert() must use
                  SecPolicyCreateiPhoneDeviceCertificate()

                  FaceTime 1.0.4 on SnowLeopard: <rdar://problem/15383587> [SUSnowShark]
                  SKE_Node::evaluatePeerCert() must ignore expiry date of hardcoded certs
                  SULionZap11G1076: <rdar://problem/15383568> [SULionZap]
                  SKE_Node::evaluatePeerCert() must ignore expiry date of hardcoded certs
                  SUZinSalsa12F1026: <rdar://problem/15383537> [SUZinSalsa]
                  SKE_Node::evaluatePeerCert() must ignore expiry date of hardcoded certs
                  SUCabCarve13C17: <rdar://problem/15383494> [SUCabCarve]
                  SKE_Node::evaluatePeerCert() must ignore expiry date of hardcoded certs
                  Syrah14A74: <rdar://problem/15383494> [SUCabCarve]
                  SKE_Node::evaluatePeerCert() must ignore expiry date of hardcoded certs

                  Thanks,
                  Gurtej




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                  APL-GRACE_00003947
